Case 2:14-cr-00264-JS Document 676 Filed 09/21/20 Page 1 of 15 PageID #: 7630



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
UNITED STATES OF AMERICA,

           -against-                           MEMORANDUM & ORDER
                                               14-CR-0264-10(JS)
KURTIS PHILLIP,

                    Defendant.
----------------------------------X
APPEARANCES
For United States: Michael R. Maffei, Esq.
                    Christopher C. Caffarone, Esq.
                    Nicole Boeckmann, Esq.
                    Madeline M. O’Connor, Esq.
                    United States Attorney’s Office
                    Eastern District of New York
                    610 Federal Plaza
                    Central Islip, New York 11722

For Defendant:         Kurtis Phillip, pro se
                       85447-053
                       FCI Butner
                       Federal Correctional Institution 2
                       P.O. Box 1500
                       Butner, North Carolina 27509

SEYBERT, District Judge:

           Defendant Kurtis Phillip (“Defendant”), proceeding pro

se, seeks a reduction of his sentence, pursuant to the First Step

Act, 18 U.S.C. § 3582(c)(l)(A)(i), in light of health concerns

surrounding the COVID-19 pandemic and his medical conditions.

(Def. Mot., D.E. 632; Def. Suppl. Mot., D.E. 642; Def. Reply, D.E.

663.)   The Government opposes the motion.         (Gov’t Opp., D.E. 634;

Gov’t Suppl. Opp., D.E. 644.)         For the reasons set forth below,

the motions are DENIED.
Case 2:14-cr-00264-JS Document 676 Filed 09/21/20 Page 2 of 15 PageID #: 7631



                                   BACKGROUND

             Defendant was indicted on or around October 21, 2014 and

has been detained since October 27, 2014.                 (Superseding Indictment

(S-3), D.E. 57; Order of Detention, D.E. 78.)                    On July 28, 2015,

the    Government   filed   a   Superseding         Indictment      (S-5)    charging

Defendant with racketeering (Count 1); racketeering conspiracy

(Count 2);1 attempted murder of rival gang members (Count 25);

assault of a rival gang member with dangerous weapons: shooting of

John Doe #10 (Count 26); discharging firearms during crimes of

violence: attempted murder and assault of John Doe #10 (Count 27);

felon in possession of a firearm (Count 36); conspiracy to murder

John Doe #6 (Count 46); attempted murder John Doe #6 (Count 47);

assault with a dangerous weapon: shooting of John Doe #6 (Count

48);     witness    retaliation     (Count         49);     witness    retaliation

conspiracy (Count 50); discharging a firearm during crimes of

violence    related   to    John    Doe       #6   (Count    51);   conspiracy     to

distribute    controlled    substances         (Count     56);   use   of    firearms

during    drug   trafficking    crime     (Count      57);    Hobbs    Act    robbery

conspiracy (Count 58); Hobbs Act robbery (Count 59); brandishing

firearms during crimes of violence with respect to the Hobbs Act




1 In April 2013, Defendant was arrested, detained, and tried in
State court for the conduct charged in Count 1 and Count 2.
(PSR, D.E. 298, ¶¶ 12, 23, 51, 101.) Defendant remained
incarcerated through February 2014 when he was acquitted in the
State case. (Id.)


                                          2
Case 2:14-cr-00264-JS Document 676 Filed 09/21/20 Page 3 of 15 PageID #: 7632



counts (Count 60); conspiracy to murder and assault rival gang

members with dangerous weapons (Count 61); conspiracy to deal in

firearms (Count 62); and illegal dealing in firearms (Count 63).

(Superseding Indictment (S-5), D.E. 120.)            The charges arise out

of Defendant’s membership in the Crips, a street gang, and his

involvement in planning and shooting at a rival street gang member,

among other violent acts on behalf of the Crips.                  (Superseding

Indictment (S-5) ¶¶ 1-2, 78-82.)

           On   February    12,    2016,     Defendant     pled    guilty     to

discharging firearms during crimes of violence: attempted murder

and assault of John Doe #10 (Count 27).            (Min. Entry, D.E. 215.)

Under the plea agreement, the Government and Defendant agreed to

jointly recommend a sentence of 120 months’ incarceration.                  (See

Def. Sentencing Memo., D.E. 330, at 1.)           The offense carried a ten

year (120 months) statutory minimum and probation recommended 180

months’ imprisonment.      (Presentence Report (“PSR”), D.E. 298, ¶¶

22, 90-91; see Probation Recommendation, D.E. 298-1, at 3.)                  The

PSR indicated that Defendant experienced End Stage Liver Disease

while previously incarcerated and underwent a liver transplant on

September 23, 2013.        (PSR   ¶¶    65-66.)     Defendant’s      condition

requires constant monitoring.          (PSR ¶¶ 67, 102.)




                                        3
Case 2:14-cr-00264-JS Document 676 Filed 09/21/20 Page 4 of 15 PageID #: 7633



             On August 4, 2016, the Court sentenced to Defendant to

120 months’, or 10 years’, imprisonment.2            (Min. Entry, D.E. 336;

Sent’g J., D.E. 339).       During sentencing, the Court recommended

that Defendant serve his sentence at a medical facility, FCI

Butner, his preferred location.          (Sent’g Tr., D.E. 580, at 9:19-

10:4, 11:20-24; Sent’g J. at 2.) Defendant is eligible for release

to home confinement on or around May 26, 2022, six months before

his release date of November 26, 2022. (Def. Reply at 14; Sentence

Monitoring Computation Data Form, D.E. 663, at ECF p. 52.)

             As of the date of this Order, Defendant has been detained

for approximately six years and has served nearly four years of

his sentence.     Defendant is incarcerated at FCI Butner Medium II

(“FCI Butner II”), one of four complexes within the Federal

Correctional Complex Butner. See Our Locations, Bureau of Prisons,

https://www.bop.gov/locations/search.jsp?q=FCC+Butner&name=Butne

r&facilityType=FCC (last visited Sept. 21, 2020).              According to

the information maintained by the BOP for FCI Butner II, as of

September 18, 2020, 3 inmates are listed as “positive” for COVID-

19 and 6 inmates and 2 staff members are listed as “recovered”

from   the    virus.     See   COVID-19     Cases,    Bureau   of   Prisons,

http://www.bop.gov/coronavirus/ (last visited Sept. 21, 2020).




2 Although he is proceeding pro se, Defendant was represented by
counsel at the time of his plea and sentencing.


                                     4
Case 2:14-cr-00264-JS Document 676 Filed 09/21/20 Page 5 of 15 PageID #: 7634



                                DISCUSSION

I.   Legal Standard

           “‘A court may not modify a term of imprisonment once it

has been imposed except pursuant to statute.’”            United States v.

Rabuffo, No. 16-CR-0148, 2020 WL 2523053, at *1 (E.D.N.Y. May 14,

2020) (quoting United States v. Gotti, No. 04-CR-0743, 2020 WL

497987, at *1 (S.D.N.Y. Apr. 6, 2020)).          As amended by the First

Step Act, 18 U.S.C. § 3582(c)(1)(A)(i) provides:

     The court may not modify a term of imprisonment once it
     has been imposed except that--in any case--the court, .
     . . upon motion of the defendant after the defendant has
     fully exhausted all administrative rights to appeal a
     failure of the Bureau of Prisons to bring a motion on
     the defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce
     the term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering
     the factors set forth in section 3553(a) to the extent
     that they are applicable, if it finds that--

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.

           A defendant seeking relief under Section 3582(c)(1)(A)

“bears the burden of showing that his release is justified.”

United States v. Patterson, No. 06-CR-0080, 2020 WL 3451542, at *1

(S.D.N.Y. June 23, 2020); see also United States v. Fleming, No.

18-CR-0197, 2020 WL 2838511, at *2 (E.D.N.Y. June 1, 2020) (“It is

[defendant’s] burden to show that there are ‘extraordinary and


                                     5
Case 2:14-cr-00264-JS Document 676 Filed 09/21/20 Page 6 of 15 PageID #: 7635



compelling     reasons’    that     warrant     a    modification        of   his

sentence.”).

II.   Analysis

            Defendant filed his motion on or around May 11, 2020

requesting compassionate release due to the COVID-19 pandemic and

because he takes medication to treat his liver transplant that

weakens his immune system and lowers his ability to fight off any

disease, including COVID-19.        (See Def. Mot. at 1-2.)        He explains

that he has completed two-thirds of his sentence and has less than

three years left on his 10-year sentence.             (Def. Mot. at 2.)       By

letter    dated   May 27, 2020,     Defendant       filed   a   second    motion

reasserting his arguments in support of compassionate release and

adding that he has asthma.        (See Def. Suppl. Mot.)        The Government

opposes the motions, arguing that (1) Defendant failed to exhaust

his administrative remedies (Gov’t Opp. at 14-16), (2) Defendant

is a danger to the community (id. at 17-18), (3) Defendant’s

medical condition is not alone an extraordinary and compelling

reason to justify release (id. at 18-20), and (4) the Section

3553(a) factors weigh against release (id. at 20).              The Government

also notes that Defendant did not include a release plan and his

presumptive return to Queens, New York may not be “safer than

Butner II for someone in defendant’s position.”                 (Gov’t Opp. at

19-20.)




                                      6
Case 2:14-cr-00264-JS Document 676 Filed 09/21/20 Page 7 of 15 PageID #: 7636



             Defendant   submitted    a    lengthy     reply   and    attached

documents, including his plans for release (see Def Reply at 18-

19; Release Plan, D.E. 663, at ECF p. 37) and copies of requests

to FCI Butner II’s staff and Warden for release (Def. Reply at 6-

9; Inmate Request Forms, D.E. 663, at ECF p. 41-51).                 Defendant

argues, among other things, that (1) the spread of COVID-19 is not

as contained at FCI Butner II as the Government suggests (Def.

Reply at 2-4), (2) his documented liver condition, compromised

immune system, and asthma diagnosis constitutes extraordinary and

compelling    reasons    for   release    (id.    at   4-6),   (3) he   timely

submitted requests for compassionate release that were ignored by

FCI Butner II’s staff and Warden (id. at 6-9), (4) he is not a

danger to the community and the Court should not punish him for

crimes he did not plead guilty to and, as he maintains, he did not

commit (id. at 10-12), and (5) he has spent nearly a decade

preparing to return to society as a productive citizen, accepted

responsibility     as    demonstrated     by     his   self-surrender,     and

completed over a dozen programs while incarcerated (id. at 12-17).

     A. Exhaustion of Administrative Remedies

             As stated, in reply, Defendant attached his requests for

release. One email, dated June 3, 2020, indicates that a “response

[was] coming, pending the Warden’s signature.” (See Inmate Request

Forms, D.E. 663, at ECF p. 49.)       As such, the Court “need not wade

into the exhaustion question because more than 30 days have lapsed


                                     7
Case 2:14-cr-00264-JS Document 676 Filed 09/21/20 Page 8 of 15 PageID #: 7637



since   the    warden    .    .   .    received    [Defendant’s]   petition    for

compassionate release.”               United States v. Genovese, No. 18-CR-

0183, 2020 WL 4004164, at *2 (S.D.N.Y. July 15, 2020) (citations

omitted).     The Court thus turns to the merits of the motion.

     B. Extraordinary and Compelling Reasons

              Although Defendant does not submit medical records, the

Court is well aware of Defendant’s liver transplant and its

resulting effects.           The Government acknowledges that Defendant

suffers   from    a     compromised       immune    system   due   to   his   liver

transplant but argues that a “liver transplant, without more, is

simply not a sufficiently compelling reason to justify his release”

for “such violent criminal conduct.”               (Gov’t Opp. at 19.)

              Extraordinary and compelling reasons for modification

exist where “[t]he defendant is . . . suffering from a serious

physical or medical condition . . . that substantially diminishes

the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she is

not expected to recover.”              U.S.S.G. § 1B1.13 comment n.1(A)(ii).

Thus, compassionate release is generally limited to cases of

serious illness or impairment, advanced age, or a need to care for

a child, spouse, or registered partner.               See id.; see also United

States v. Traynor, No. 04-CR-0582, 2009 WL 368927, at *1 n.2

(E.D.N.Y.     Feb. 13,       2009).       Congress    indicated    that   Section

3582(c)(1) “applies . . . to the unusual case in which the


                                           8
Case 2:14-cr-00264-JS Document 676 Filed 09/21/20 Page 9 of 15 PageID #: 7638



defendant’s circumstances are so changed, such as by terminal

illness, that it would be inequitable to continue the confinement

of the prisoner.”     Traynor, 2009 WL 368927, at *1 (citing Senate

Report   No.   98–225,   98th   Cong.,   2d   Sess.,   reprinted    in   1984

U.S.C.C.A.N. 3182, 3304).

           Some   courts   hold   that   extraordinary     and   compelling

reasons exist where a defendant’s medical conditions fall within

the high-risk category as defined by the Centers for Disease

Control and Prevention (“CDC”).           See, e.g., United States v.

Zukerman, 16-CR-0194, 2020 WL 1659880, at *5 (S.D.N.Y. Apr. 3,

2020) (collecting cases); see also United States v. Serrano, No.

13-CR-0058, 2020 WL 5259571, at *3 (S.D.N.Y. Sept. 3, 2020).

Indeed, in some cases, the Government concedes the same.                 See,

e.g., United States v. Ramirez, No. 19-CR-0105, 2020 WL 4577492,

at *2 (S.D.N.Y. Aug. 6, 2020) (the Government did not dispute that

defendant’s health conditions “constitute an extraordinary and

compelling reason justifying release.”).          Other courts, however,

have found “that the mere possibility of contracting a communicable

disease such as COVID-19, without any showing that the Bureau of

Prisons will not or cannot guard against or treat such a disease,

does not constitute an extraordinary or compelling reason for a

sentence reduction under the statutory scheme.”          See United States

v. Quinones, No. 13-CR-0083, 2020 WL 4529365, at *5-6 (W.D.N.Y.

Aug. 6, 2020) (emphasis in original) (collecting cases).


                                     9
Case 2:14-cr-00264-JS Document 676 Filed 09/21/20 Page 10 of 15 PageID #: 7639



             Here, Defendant, who is 29, does not fall into a high-

risk   age    group    for   COVID-19      complications.             Older   Adults,

Coronavirus            Disease            2019           (COVID-19),               CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/older-adults.html (last updated Sept. 11, 2020).                        He

does, however, suffer from a weakened immune system as a result of

his liver transplant and the medications prescribed to treat his

transplant.           According     to     the    CDC,     individuals        in     an

“immunocompromised state (weakened immune system) from solid organ

transplant” are at increased risk of severe illness from COVID-19

and    individuals      with      liver    disease       or     who    are    in    an

“immunocompromised state (weakened immune system) from” use of

immune weakening medicines might be at an increased risk for severe

illness      from   COVID-19.3       See       People    with    Certain      Medical

Conditions,         Coronavirus      Disease       2019       (COVID-19),          CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html                   (last       updated

Sept. 11, 2020).        It is true that “Defendant makes no specific




3 Defendant has failed to demonstrate that he suffers from asthma
while in custody where, as here, he did not submit records to
support the diagnosis. Nonetheless, the CDC lists “asthma
(moderate to severe)” as a condition that might cause an
increase risk for severe illness from COVID-19. See People with
Certain Medical Conditions, Coronavirus Disease 2019 (COVID-19),
CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last updated
Sept. 11, 2020).


                                          10
Case 2:14-cr-00264-JS Document 676 Filed 09/21/20 Page 11 of 15 PageID #: 7640



allegations      that    his    medical       needs    have   not   been    adequately

addressed at” FCI Butner II.              United States v. Chestnut, No. 12-

CR-0837, 2020 WL 5371021, at *2 (S.D.N.Y. Sept. 8, 2020). However,

“not only is he at a higher risk of serious illness if he contracts

COVID-19 due to his underlying health conditions, but he is also

at a higher risk of contracting COVID-19 due to his incarceration.”

United States v. Gross, No. 15-CR-0769, 2020 WL 1862251, at *3

(S.D.N.Y.        Apr.         14,      2020)         (emphasis      in      original).

“[R]ealistically, a high-risk inmate who contracts the virus while

in prison will face challenges in caring for himself.”                          United

States v. Butler, No. 19-CR-0834, 2020 WL 1689778, at *2 (S.D.N.Y.

Apr. 7, 2020).

            For these reasons, the Court agrees with the various

other courts that “have recently concluded that ‘extraordinary and

compelling reasons’ exist for purposes of the policy statement

where inmates suffer from medical conditions that place them at a

higher risk of serious illness in the event they contract COVID-

19.”    Gross, 2020 WL 1862251, at *3 (citing Zukerman, 2020 WL

1659880, at *5); United States v. Peters, No. 18-CR-0188, 2020 WL

2092617,    at   *4     (D.    Conn.    May     1,    2020)   (finding     39-year-old

defendant established extraordinary and compelling reason for

release where “his underlying medical conditions [that leave him

immunocompromised] put him in a high-risk category.”); cf. United

States v. Alvarez, No. 89-CR-0229, 2020 WL 4904586, at *5 (E.D.N.Y.


                                           11
Case 2:14-cr-00264-JS Document 676 Filed 09/21/20 Page 12 of 15 PageID #: 7641



Aug.   20,   2020)   (Seybert,     J.)    (finding    defendant   “unable       to

adequately prove the existence of extraordinary and compelling

reasons” where, among other reasons, he did not suffer from

underlying health conditions rendering him at-risk).                  Therefore,

this factor favors Defendant’s early release.

       C. The 3553(a)    Factors    and       Sentencing   Commission     Policy
          Statements

             The Court next considers the Section 3553(a) factors and

whether release is consistent with the Sentencing Commission’s

policy statements.        See § 3582(c)(1)(A)(i).            The Court must

determine whether “[t]he defendant is not a danger to the safety

of any other person or to the community, as provided in 18 U.S.C.

§ 3142(g).”       USSG § 1B1.13(2).            In this analysis, the Court

considers “whether the offense is a crime of violence,” “the weight

of the evidence against the [defendant],” and “the nature and

seriousness of the danger to any person or the community that would

be   posed   by   the   [defendant’s]         release.”    See   18    U.S.C.    §

3142(g)(1)–(4).      The factors set forth in Sections 3553(a) and

3142(g) largely overlap and are therefore analyzed together.                See

Sections 3142(g) and 3553(a).

             The Court recognizes, as it did at sentencing, that

Defendant has taken significant steps towards rehabilitation.

(See Sent’g Tr. at 5:9-14).        However, the Section 3553(a) Factors

largely weigh against Defendant’s release and the Court cannot



                                         12
Case 2:14-cr-00264-JS Document 676 Filed 09/21/20 Page 13 of 15 PageID #: 7642



conclude that he “is not a danger to the safety of any other person

or to the community.”       U.S.S.G. § 1B1.13(2).       As outlined in the

PSR, prior to his guilty plea and conviction, in 2008, Defendant

was convicted in State court for first degree robbery with a

firearm4 (PSR ¶ 46) and in 2009, Defendant was convicted in State

court for criminal possession of a controlled substance (crack

cocaine) (PSR ¶ 47).       See United States v. Martinez, No. 12-CR-

0862, 2020 WL 2079542, at *2 (S.D.N.Y. Apr. 30, 2020) (“When

presented with motions for compassionate release due to COVID-19

brought by defendants with violent criminal histories, courts in

this   District    have   generally    concluded    that   the   Sentencing

Commission’s guidance cuts against granting release.”).

            Further,   while    two   of   the   Section   3553(a)   factors

arguably favor an early release, “history and characteristics of

the defendant,” and “the need to provide the defendant with needed

. . . medical care,” they “are outweighed by the combined force of

several other factors.”        United States v. Walter, No. 18-CR-0834,

2020 WL 1892063, at *3 (S.D.N.Y. Apr. 16, 2020) (citing Section

3553(a)).    Indeed, [t]he nature and circumstances of his offense

of conviction--to which he pleaded guilty--are serious.”              United

States v. Asaro, No. 17-CR-0127, 2020 WL 1899221, at *7 (E.D.N.Y.

Apr. 17, 2020).      As a member of the Crips gang, Defendant pled


4 Two other Crips members were named as Defendant’s accomplices.
(PSR ¶ 46.)


                                      13
Case 2:14-cr-00264-JS Document 676 Filed 09/21/20 Page 14 of 15 PageID #: 7643



guilty to, and was convicted of, shooting at rival gang members.

At this time, therefore, the Court declines to reduce Defendant’s

sentence for the reasons stated at his sentencing, which are

incorporated by reference herein, including that “overwhelmingly

there was force involved not only with this shooting, but the

surrounding circumstances and the related gang activity,” and that

the crimes charged “were particularly violent” and “ruined [the]

community.”      (Sent’g Tr. at 9:13-16, 10:20-11:9.)              Moreover,

granting Defendant’s request for compassionate release, “when he

is more than a year away from completing his carceral term, would

disserve these important § 3553(a) factors.”             Martinez, 2020 WL

2079542, at *3; United States v. Knight, No. 17-CR-0335, 2020 WL

4751490, at *2 (S.D.N.Y. Aug. 17, 2020) (“Though Defendant has

served more than 70% of his anticipated term of imprisonment,

considering his expected good time credit, his crime is serious

and warrants him serving his full term of imprisonment.”).                The

Court accordingly denies release at this time.5




5
 To the extent not already pursued, Defendant may pursue relief
in the form of a furlough under 18 U.S.C. § 3622 or home
confinement as contemplated in the CARES Act, Pub. L. No. 116-
136 (2020), and the Attorney General’s April 3, 2020 memorandum
to the BOP. The decision to grant that relief, however, is
reserved to the discretion of the BOP.


                                     14
Case 2:14-cr-00264-JS Document 676 Filed 09/21/20 Page 15 of 15 PageID #: 7644



                                 CONCLUSION

            For   the     reasons    stated,     Defendant’s    motions     for

compassionate     release   (D.E.    632   and   642)   are   DENIED   without

prejudice    to   renew     should   his    medical     conditions     or   the

circumstances at FCI Butner II materially worsen.               The Clerk of

the Court is directed to mail a copy of this Memorandum and Order

to the pro se Defendant at his address of record.



                                           SO ORDERED.



                                           /s/_JOANNA SEYBERT    __
                                           Joanna Seybert, U.S.D.J.


Dated: September 21 , 2020
       Central Islip, New York




                                      15
